Citation Nr: 0635724	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-08 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the original amount of $7,127.27.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the St. 
Petersburg, Florida, Regional Office (RO).  The original 
amount of the overpayment as considered by the Committee was 
$7,127.27.

In July 2004, the veteran testified during a hearing before 
the undersigned at the RO.  In February 2005, the Board 
remanded the matter for additional development.

In August 2006, the Committee determined that collection of 
the entire overpayment may cause an undue financial hardship, 
and granted a waiver of the recovery, in-part, of $4,121.27, 
and denied a waiver of the remaining balance of $3,000.


FINDINGS OF FACT

1.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The veteran was at fault for not notifying VA immediately 
of the monthly amount of Social Security benefits he had 
received, beginning in August 2000, and the amount of FL 
Power retirement funds he received beginning in January 2001.

3.  The veteran received pension to which he was not entitled 
due to his receipt of Social Security benefits and FL Power 
retirement funds, and failure to collect the overpayment 
would cause unjust enrichment.

4.  The veteran's reliance on VA benefits did not result in 
relinquishment of another valuable right.

5.  The veteran is not currently in receipt of pension 
benefits; recoupment of the overpayment would not defeat the 
purpose of the pension program.

6.  Collection of the overpayment in the remaining amount of 
$3,000 would cause undue hardship to the veteran as it would 
endanger his ability to provide for basic necessities.

7.  Recovery of the remaining debt in this case would be 
against equity and good conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran and collection of the remaining 
amount of $3,000 would be against equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) pertain to chapter 51 of 
title 38, U.S. Code, and not to the statute at issue in this 
appeal-chapter 53 of title 38, which contains its own notice 
provisions. Thus, the Court held that VCAA does not apply in 
waiver cases.  See Lueras v. Principi, 18 Vet. App. 435 
(2004); see also Barger v. Principi, 16 Vet. App. 132 (2002).

I.  Factual Background

In February 2000, the veteran applied for VA pension 
benefits.  In his application, he indicated that he had 
applied for Social Security benefits but had been denied, and 
that he was appealing the denial.

In May 2000, the RO granted entitlement to non-service-
connected pension benefits, and notified the veteran that he 
had been awarded VA disability pension benefits effective 
February 2000.  At that time, the RO also informed the 
veteran of his responsibilities as a pension recipient, and 
that he should promptly inform VA of any changes in his 
income.

In June 2000, the RO added a dependent and adjusted the 
veteran's pension award.  The RO again notified the veteran 
to promptly inform VA of any changes in his income.

In August 2000, the veteran was notified of an award of 
Social Security benefits, effective from November 1999.

Records reflect that the veteran was hospitalized in November 
2000 and in February 2001 for an ongoing cardiac condition.

In April 2001, the veteran reported that his income had 
changed, and that he began receiving Social Security benefits 
in August 2000 and FL Power retirement funds in January 2001.  
The veteran also contended that he first reported the receipt 
of Social Security benefits to a social worker in October 
2000, and that the social worker made a copy of his award 
letter and a computer entry.

In June 2001, the veteran was informed that an overpayment 
had been created in the amount of $7,121.27, and that his 
pension benefits were terminated effective September 2000.  
The veteran requested a waiver of the recovery of the 
overpayment.

In July 2001, the veteran submitted a financial status report 
showing that his net monthly income was $1,496 and his 
expenses were $1,199 (rounded to nearest dollar), leaving 
$297 more than his monthly expenses.  He indicated that he 
could pay $100 per month towards his debt to VA, or that he 
could sell his home.  He could no longer work to make more 
money.  He was past due on the payment of some installment 
debts, which were incurred when the veteran became disabled; 
he indicated that he could not pay them.

In December 2001, the Committee considered the veteran's 
claim for a waiver.  The Committee made a specific 
determination that there was no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  The Committee further 
determined that recovery of the overpayment of VA improved 
pension benefits in the amount of $7,121.27 would not be 
against equity and good conscience.

In February 2002, the veteran sold his house.  Proceeds from 
the sale totaled $2,052.77.

Records show that, in July 2004, the amount of $180 was 
withheld from the veteran's Social Security benefits to pay a 
VA debt.  From August 2004 to November 2004, amounts of 
$1,271.60 and $1,244.70 were withheld to collect Social 
Security benefits that were paid in error.

In July 2004, the veteran testified at a hearing before the 
undersigned that he had been ill for several months prior to 
his hospitalization in November 2000, and that he became so 
sick that he could barely get around.  He testified that his 
property had a net worth of $51,000, and that the house was 
in need of $12,000 worth of repairs in order to sell it.  He 
sold the house to avoid foreclosure.  He testified that he 
owed $7,000 for one hospital bill, and approximately a total 
of $7,000 for other medical bills; his car was broke, and he 
could not make his rent payment.  He had no money, and any 
repayment would be a hardship.

In August 2004, the veteran submitted a financial status 
report showing that his net monthly income was $1,541 and his 
expenses were $1,642, leaving a negative cash flow.  His 
assets consisted of a 1990 Mercury, valued at $200; and a 
trailer, valued at $1,500.

In August 2005, the veteran submitted a financial status 
report showing that his net monthly income was $1,347 and his 
expenses were $1,539, again with a negative cash flow.  His 
only asset consisted of a 1988 Oldsmobile.  He was past due 
on the payment of several installment debts, including a cell 
phone and medical bills that he could not pay.

In August 2006, the Committee determined that the collection 
of the entire overpayment may cause an undue financial 
hardship.  A waiver of recovery of the overpayment, in-part, 
was granted in the amount of $4,121.27.  The Committee 
determined that the recovery of $3,000 would not violate the 
principles of equity and good conscience.
 
II.  Analysis

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement exists if, 
among other things, the veteran's income is not in excess of 
the applicable maximum pension rate specified in 38 C.F.R. 
§§ 3.3(a)(3), 3.23; 38 U.S.C.A. § 1521(a). The maximum annual 
rate is periodically increased from year to year.  38 C.F.R. 
§ 3.23(a).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded. 38 C.F.R. § 3.271(a).  
Medical expenses in excess of 5 percent of the maximum annual 
pension rate may be excluded from an individual's income for 
the same 12-month period to the extent they were 
unreimbursed. 38 C.F.R. § 3.272(g)(1)(iii).

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 2002), the 
Board must determine whether recovery of the indebtedness 
would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2006). The pertinent regulation 
provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows:  
(1) fault of debtor-where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults-weighing 
fault of debtor against VA fault; (3) undue hardship-whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose-whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment-failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment-reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  After consideration of the 
record, the Board finds that the veteran was at fault for not 
notifying the VA immediately of the award of Social Security 
benefits he received beginning in August 2000, as well as the 
amount of FL Power retirement funds he received beginning in 
January 2001.  The RO had requested this information from the 
veteran on more than one occasion.  VA bears no portion of 
fault in the creation of the indebtedness.

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the veteran had received benefits 
to which he was not entitled because he failed to report his 
monthly Social Security income and FL Power retirement funds, 
which made his income level greater, and as such, would cause 
unjust enrichment to the debtor.  The Board notes that there 
is no indication that the veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.

As to whether recovery of the overpayment would defeat the 
purpose for which the benefits were intended, it is noted 
that the veteran is no longer in receipt of pension benefits. 
Thus, recoupment of the overpayment would not defeat the 
purpose of the pension program which is to assist veterans in 
need of financial assistance due to disability.

The Board has also considered whether recovery of the 
overpayment would cause undue financial hardship.
  
As noted, the veteran's most recent financial status report 
from 2005 reflects that his monthly expenses exceeded his 
monthly income by $192.  This deficit existed even though the 
veteran was not current on each of his debts.
  
A finding of financial hardship is justified if the 
collection of the indebtedness would deprive the veteran of 
food, clothing, shelter, or other basic necessities.
  
At the hearing before the undersigned in July 2004, the 
veteran testified that his indebtedness incurred at the time 
when the veteran became disabled and could no longer work.  
He testified that he sold his house in an attempt to settle 
his debts, but that he still could not make the repayment.  
Basically, he had no money, no assets, and was unable to make 
his rent payment.  Given the veteran's changed financial 
situation and considering his efforts to mitigate the debt, 
the Board concludes that collection of the remaining 
indebtedness in the amount of $3,000 would be against equity 
and good conscience.




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to waiver of the remaining indebtedness in the 
amount of $3,000 is granted.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


